 1
                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA

 3                                                 ***

 4 TIMOTHY STALL,                                          Case No. 2:19-cv-01321-APG-BNW
                                              Plaintiff,                      ORDER
 5
            v.
 6
     WARDEN BRIAN WILLIAMS, et al.,
 7                                         Defendants.
 8

 9          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a state

10 prisoner. On August 6, 2019, I ordered the plaintiff to file a fully complete application to

11 proceed in forma pauperis or pay the full filing fee of $400.00 within 30 days from the date of

12 that order. ECF No. 2 at 2. The 30-day period has now expired, and the plaintiff has not filed an

13 application to proceed in forma pauperis, paid the full filing fee, or otherwise responded to the

14 order.

15          District courts have the inherent power to control their dockets and “[i]n the exercise of

16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

17 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

18 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

19 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

20 54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

21 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

22 amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for

23 failure to comply with local rule requiring pro se plaintiffs to keep court apprised of address);
 1 Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply

 2 with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack

 3 of prosecution and failure to comply with local rules).

 4         In determining whether to dismiss an action for lack of prosecution, failure to obey a

 5 court order, or failure to comply with local rules, the court must consider several factors: (1) the

 6 public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;

 7 (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on

 8 their merits; and (5) the availability of less drastic alternatives. Thompson, 782 F.2d at 831;

 9 Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61;

10 Ghazali, 46 F.3d at 53.

11         Here the first two factors (the public’s interest in expeditiously resolving this litigation

12 and the Court’s interest in managing the docket) weigh in favor of dismissal. The third factor

13 (risk of prejudice to Defendants) also weighs in favor of dismissal, since a presumption of injury

14 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

15 prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth

16 factor (public policy favoring disposition of cases on their merits) is greatly outweighed by the

17 factors in favor of dismissal. Finally, a court’s warning to a party that his failure to obey the

18 court’s order will result in dismissal satisfies the “consideration of alternatives” requirement.

19 Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. The order

20 requiring the plaintiff to file an application to proceed in forma pauperis or pay the full filing fee

21 expressly stated: “IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this

22 order, dismissal of this action may result.” ECF No. 2 at 2. Thus, the plaintiff had adequate

23 warning that dismissal would result from his noncompliance with the order.



                                                      2
 1         It is therefore ordered that this action is dismissed without prejudice based on the

 2 plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee in

 3 compliance with the August 6, 2019 order.

 4         It is further ordered that the Clerk of Court shall enter judgment accordingly.

 5         Dated: September 18, 2019.

 6
                                                           __________________________________
 7                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      3
